Citation Nr: 0713508	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Harada's disease (also claimed as VKH (Vogt-Koyanagi-Harada 
disease), with blindness).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's sister


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran has served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  
  
In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1996, the Board 
denied a claim of entitlement to service connection for 
Harada's disease with blindness.

2.  The evidence received since the Board's March 1996 
decision which denied service connection for Harada's disease 
with blindness, which was not previously of record, and which 
is not cumulative of other evidence of record, does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
Board's March 1996 decision which denied a claim of 
entitlement to service connection for Harada's disease with 
blindness; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for Harada's disease (also claimed as VKH with 
blindness).  He has testified that the claimed disorder has 
been associated with skin symptoms, and that during service 
he was treated for a skin problem that was treated with 
cortisone "which is the usual treatment for the skin problem 
caused by VKH."  He further argues that he has submitted 
medical articles which show a relationship between VKH and 
skin symptoms, and which warrant a grant of the claim.  He 
stated that he did not receive treatment for any relevant 
symptoms after separation from service for about 20 years.  
The veteran's wife testified that she observed that the 
veteran had such symptoms as scaling of the eyelids in about 
1970 (i.e., a year after she married the veteran, in 1969).  
See transcript of veteran's hearing, held in May 2006.  At 
the hearing, the veteran's representative further argued that 
as the most recent VA opinion should be sent back for 
clarification because the physician stated that he was unable 
to confirm a diagnosis of Harada's disease, and private 
physicians had already "clearly made" this diagnosis.  
Citing 38 C.F.R. § 4.2.  

In a November 1992 rating decision, the RO denied the a claim 
of entitlement to service connection for an "eye injury and 
blindness."  The veteran appealed, and in March 1996, the 
Board denied the claim, which it recharacterized as a claim 
for "Harada's disease with blindness."  The veteran did not 
appeal this decision.  Thus, the Board's decision became 
final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2006).  

In May 2003, the veteran filed to reopen the claim.  In 
August 2003, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  The veteran has 
appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).   As 
previously stated, the veteran's claim to reopen was received 
at the RO in May 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The most recent and final denial of this claim was the 
Board's decision dated in March 1996.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since that time.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  Id.; 38 C.F.R. § 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2006); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).  

The evidence of record at the time of the Board's March 1996 
decision included the veteran's service medical records, 
which showed that in October 1965 he was noted to have 
distant vision of 20/25.  In November 1966, he was treated 
for red and inflamed eyelids.  In January 1967, it was noted 
that he had "the same problem O.S. (left eye)."  A March 
1967 report noted that the veteran "has same problem as 
above."  All three reports indicated that he was given 
Cortisporin ointment.  The veteran's separation examination 
report, dated in September 1967, showed that his eyes, 
"ophthalmoscopic," pupils, and ocular motility, were all 
clinically evaluated as normal and that his distant vision 
was 20/20 in both eyes.  An accompanying "report of medical 
history" showed that the veteran denied a history of eye 
trouble, or skin diseases.  

The veteran's service medical records showed that he served 
in Korea between March 1966 and March 1967.  

As for the post-service medical evidence, it consisted of VA 
and non-VA treatment reports, dated between 1984 and 1992.  
This evidence showed that the veteran began receiving 
treatment for Harada's disease/VKH in 1988.  He underwent 
bilateral cataract surgery in 1991.  A VA examination report, 
dated in June 1991, noted that the veteran was a white male, 
and contained diagnoses that included bilateral blindness due 
to Vogt-Koyanagi-Harada syndrome.  A VA examination report, 
dated in July 1992, contained diagnoses of aphakic O.U. (both 
eyes), and massive retinal scarring secondary to chronic 
inflammation.  

At the time of the Board's March 1996 denial of the claim, 
there was no competent evidence showing that the veteran's 
Harada's disease/VKH was related to his service.  

Medical evidence received since the Board's March 1996 
decision consists of VA medical treatment reports, dated 
between 1990 and 2005, and a VA examination report, dated in 
January 2005.  This evidence primarily shows that he received 
treatment for disorders that are not in issue, and that he 
received support services for his visual symptoms.  The 
January 2005 VA examination report shows that the examiner 
stated that he had reviewed the C-file.  On examination, both 
eyes were aphakic without intraocular lens, and that both 
eyes had massive pigment deposits throughout the retinas.  
There was no vitiligo, poliosis, or alopecia.  The lashes and 
skin were normal color and density.  The final diagnosis 
noted massive inflammation (uevitis) in each eye.  The 
examiner stated that he would not diagnose Harada's disease 
on the basis of skin (vitiligo) or lash (poliosis), although 
the veteran could have Harada's disease on another basis.  

The veteran has submitted a number of medical articles.  
These articles state inter alia the following: the etiology 
of VKH disease is unknown, but may be due to an allergy in 
the uveal pigment, or a virus infection; it is relatively 
uncommon in the United States, it most commonly has its onset 
for men between the ages of 20 and 39, and is more frequently 
seen in Asians than in Caucasians; prodromal symptoms were 
observed in a minority of cases, usually last for only a few 
days, and may include headache, photophobia, flu-like 
symptoms, fever, nausea, nuchal pain, and vertigo, skin 
rashes, facial edema, and general malaise; at the chronic 
stage, depigmentation of the choroid begins within the first 
three months after the onset of the disease; the chronic 
stage is "typically several months but may last for many 
years"; the disease has a predilection for more darkly 
pigmented races; the criteria for a VKH diagnosis consist of 
1) no history of ocular trauma, and 2) three of the four 
following signs: bilateral chronic iridocyclitis, posterior 
uevitis, neurologic signs of tinnitus, neck stiffness, 
cranial nerve or CNS problems or CSF pleocytosis, and 
cutaneous findings of alopecia, poliosis, or vitiligo.  

This evidence that was not of record at the time of the 
Board's March 1996 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  The evidence shows 
continued treatment for the veteran's eye disability.  
However, none of the new evidence includes competent evidence 
of a nexus between Harada's disease/VKH and the veteran's 
service.  In this regard, although the veteran has submitted 
a number of medical articles, these articles show that the 
etiology of VKH disease is unknown, that prodromal symptoms 
are observed in a minority of cases, usually last for only a 
few days, and may include a wide variety of symptoms, and 
that the chronic stage is typically several months but may 
last for many years.  In the veteran's case, he was treated 
for red and inflamed eyelids with Cortisporin ointment 
between November 1966 and March 1967, with no treatment 
between March 1967 and separation from service ten months 
later, in October 1967, and no relevant findings in his 
separation examination report.  Although the articles 
indicate that depigmentation of the choroid begins within the 
first three months after the onset of the disease, the 
veteran did not begin receiving treatment for Harada's 
disease/VKH until 1988, which is over 20 years after 
separation from service.  

In summary, the articles are general in nature and 
nonspecific to the appellant's case, and therefore not 
material.  Further, to the extent that the appellant is 
attempting to extrapolate from these articles that he 
developed Harada's disease/VKH during his active service, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board 
therefore finds that the submitted evidence does not raise a 
reasonable possibility of substantiating the claim.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore not reopened.

The only other pertinent evidence received since the March 
1996 denial of the claim consists of oral and written 
testimony from the veteran and other lay persons.  The Board 
points out that, although a lay person is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Therefore, the lay statements 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in June 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA letter was 
sent to the veteran prior to the RO's August 2003 decision 
that is the basis for this appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
By letter dated in June 2003, the veteran was informed of the 
criteria for service connection and that he had to submit new 
and material evidence to reopen his claim.  Further, actual 
knowledge of the criteria for reopening the claim was 
demonstrated in the January 2004 notice of disagreement and 
during the May 2006 hearing.  In summary, the veteran has 
been provided with adequate notice of what constitutes new 
and material evidence to reopen his claim for service 
connection.  

The Board further finds that VA has complied with the duty to 
assist by aiding the veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the veteran's claims files.  The veteran has been afforded an 
examination, and although an etiological opinion has not been 
obtained, since the Board has determined that new and 
material evidence has not been presented, an etiological 
opinion, including an independent medical opinion, is not 
required to decide the claim.  See 38 U.S.C.A. § 5103A(f) 
(West 2002); 38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. 
§ 3.328 (2006).  The Board has considered the veteran's 
representative's argument that the 2005 VA examiner "could 
not establish a diagnosis," and that another examination is 
warranted because this inability to diagnose Harada's 
disease/VKH  is at odds with other medical evidence of 
record, which indicates that the veteran has Harada's 
disease/VKH.  However, the examiner merely stated that 
Harada's disease could not be established on the basis of 
certain specific symptoms, and that the veteran could have 
Harada's disease on another basis.  In any event, even 
assuming an established diagnosis of Harada's disease/VKH, 
there is no competent evidence to show that it was incurred 
as a result of service.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, service 
connection for Harada's disease (also claimed as VKH (Vogt-
Koyanagi-Harada disease), with blindness) is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


